United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 12-1486
                                    ___________

Jeremiah Johnson,                        *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Southern
                                         * District of Iowa.
Mel Foster Co. Insurance, Inc.;          *
Suzanne M. Martens,                      * [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: July 5, 2012
                                 Filed: July 16, 2012
                                  ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Jeremiah Johnson appeals following the district court’s1 dismissal of his
complaint. For reversal, he asserts for the first time that the judge was biased against
him, and he argues that the court erred in dismissing his claim under the Privacy Act,
5 U.S.C. § 552a.




      1
        The Honorable James E. Gritzner, Chief Judge, United States District Court
for the Southern District of Iowa.
       To begin, we need not consider Johnson’s assertion of judicial bias, see In re
Medlock, 406 F.3d 1066, 1073 (8th Cir. 2005) (appellant waived argument that he
was tried by biased judge where he failed to raise issue in district court in accordance
with 28 U.S.C. § 144), but, in any event, we perceive it to be meritless, see Perkins
v. Spivey, 911 F.2d 22, 33 (8th Cir. 1990) (disqualification is appropriate only if facts
would provide objective, knowledgeable member of public with reasonable basis for
doubting judge’s impartiality).

       Moreover, following careful de novo review of the dismissal, see Walker v.
Barrett, 650 F.3d 1198, 1203 (8th Cir. 2011) (standard of review), we agree with the
district court that Johnson failed to state a claim under the Privacy Act, see Unt v.
Aerospace Corp., 765 F.2d 1440, 1447 (9th Cir. 1985) (civil remedy provisions of
Privacy Act do not apply against private individuals and entities); cf. Youngblood v.
Hy-Vee Food Stores, Inc., 266 F.3d 851, 855 (8th Cir. 2001) (private party’s mere
invocation of state legal procedures does not constitute state action).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           - 2-